Citation Nr: 1435974	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease (CAD).

2.  Entitlement to an effective date earlier than July 13, 2010 for the award of service connection for CAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969 and from April 1980 to July 1983.  These matters are before the Board of Veterans' Appeals from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for CAD and assigned a 30 percent evaluation, effective July 13, 2010.  

The issue of an increased rating for CAD is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim of service connection for CAD was received on July 13, 2010.


CONCLUSION OF LAW

An effective date prior to July 13, 2010 is not warranted for the award of service connection for CAD.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award of service connection for CAD, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that the record includes adequate competent evidence to decide the matter of an earlier effective date, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  The Veteran in the current appeal served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, as provided in 38 C.F.R. § 3.309(e) (other than chloracne).  See 78 Fed. Reg. 54763-54766 (September 6, 2013).  Ischemic heart disease, to include coronary artery disease, is a "covered herbicide disease."  Accordingly, the Board concludes that the Veteran in the current appeal is a "Nehmer class member" as defined in the law.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3). Certain additional exceptions are set forth that are not pertinent to this appeal.  

The award of service connection in this case was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

In the present appeal, the Veteran's claim, filed at the RO on July 13, 2010, was pending before VA between May 3, 1989, and August 31, 2010, the effective date of the applicable liberalizing law.  As such, the provisions of 38 C.F.R. § 3.816 apply.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran's original claim of service connection for ischemic heart disease was received on July 13, 2010, over 25 years after his discharge from his second period of service.  While the evidence submitted with his claim showed that he had symptoms of ischemic heart disease in 2001, the Veteran never filed a claim for his heart problems with VA until July 13, 2010.  At the time that his claim was received by VA, ischemic heart disease was not a recognized presumptive disease.  However, as noted above, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  

A January 2011 rating decision granted service connection for ischemic heart disease, effective July 13, 2010.  The effective date was the date that the Veteran's ischemic heart disease claim was received by VA.  

In his January 2011 notice of disagreement, the Veteran stated that he believes the effective date for his award should be October 10, 2001, the date he was first diagnosed and treated for CAD.  He stated that in October 2001, ischemic heart disease was not on the Agent Orange Presumptive list and so he did not file a claim.

The record shows (and it is not in dispute) that the first communication from the Veteran to VA seeking service connection for CAD was received July 13, 2010.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to that date, even with consideration of 38 C.F.R. § 3.816.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for CAD must be denied because the RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to July 13, 2010 for the award of service connection for CAD is denied.



REMAND

The Veteran alleges that his service-connected CAD is more severe than is reflected by his current 30 percent rating.  He was last examined by VA for this disability in September 2010 (with an addendum provided in November 2010).  In June 2014, the Veteran's representative indicated that the Veteran contends that the prior VA examination revealed an inaccurate disability picture and that private treatment records show a worsened disability picture.  Accordingly, development to secure updated treatment records and for a contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records relevant to CAD.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected CAD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.

3.  Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


